Citation Nr: 0500488	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-23 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran was a POW from May 1942 to April 1943.  The 
veteran died in April 1979.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  An October 1989 rating decision denied service connection 
for the cause of the veteran's death.

2.  The evidence received since the October 1989 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The October 1989 rating decision  denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the October 1989 rating decision 
is not new and material, and the appellant's service 
connection for the cause of the veteran's death claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the appellant in this case have notified her of all 
regulations pertinent to her claim, informed her of the 
reasons for which it had denied her claim, and provided her 
additional opportunities to present evidence and argument in 
support of her claim.

In November 2003 the RO sent a letter to the appellant 
explaining the VCAA and asking her to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the appellant of what evidence was 
necessary to establish entitlement, what evidence the 
appellant needed to provide, and what evidence and 
information VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The letter also asked the appellant to 
notify VA of any other evidence she would like to have 
considered.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO explained that VA would make reasonable efforts to 
help her get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
In this regard, the Board notes that in March 2002 VA was 
informed that "the attending physician of the [veteran] 
failed to submit the veteran's terminal records."  The 
appellant has not referenced any unobtained evidence (other 
than the aforementioned terminal records) that might aid her 
claim or that might be pertinent to the bases of the denial 
of her claim.  As such, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to the issue on appeal.  See 38 U.S.C.A. §§ 5103, 
5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The Board notes that the veteran's death certificate 
indicates that he died in April 1979 of uremia due to chronic 
pyelonephritis and chronic renal failure.  At the time of his 
death service connection was not in effect for any 
disability.  No diagnosis of any of the disabilities on the 
veteran's death certificate were noted during service or for 
many years thereafter.

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
appellant filed her claim prior to this date (August 6, 
2001), the earlier version of the law remains applicable in 
this case.

The appellant's claim for service connection for the cause of 
the veteran's death was denied by an October 1989 rating 
decision.  38 U.S.C.A. § 7105.

At the time of the October 1989 rating decision, the evidence 
consisted of a January 1946 personnel record essentially 
reflecting that the veteran had not had any wounds or 
illnesses incurred from his military service.  Also of record 
was a June 1971 VA examination that noted none of the 
disabilities listed on the veteran's death certificate.  The 
evidence added to the claims file since October 1989 consists 
primarily of statements from the appellant repeating her 
earlier assertions.  The additional evidence submitted since 
the October 1989 decision is not material, in that it does 
not bear directly and substantially upon the specific matter 
under consideration, i.e., it does not show that the 
veteran's death was related to his military service.  In 
short, there is still no competent medical evidence linking 
any of the disabilities noted on the veteran's death 
certificate to his military service.

The appellant has asserted that the veteran's experience as a 
POW should in some manner result in the grant of this claim.  
The Board notes that the veteran did spend time as a prisoner 
of war of the Japanese military.  Under longstanding law, if 
a veteran is a former prisoner of war who was interned or 
detained for not less than 30 days, as in the present case, 
certain diseases would be service connected if manifest to a 
degree of 10 percent or more at any time after discharge from 
active military service, even though there is no record of 
such disease during service.  38 U.S.C.A. §§ 1112(b) (West 
2002); 38 C.F.R. §§ 3.307(a)(5), 3.309(c) (2004).

In this case, the official death certificate clearly 
indicates that the veteran died of uremia due to chronic 
pyelonephritis and chronic renal failure.  The Board notes 
that these disabilities are not among the POW-specific 
diseases in 38 C.F.R. § 3.309(c), either as previously listed 
or as recently amended.  Thus, there is no basis in law for 
presuming that the veteran died of a service-connected 
disability.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).

The Board concludes that the evidence submitted subsequent to 
the October 1989 rating decision is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a).  Accordingly, 
appellant's application to reopen the claim must be denied.


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


